Citation Nr: 9924686	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO. 97-03 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to an increased rating for choroiditis with 
traumatic cataract of the left eye, currently evaluated as 
30 percent disabling.

2.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from May 1951 to May 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the evaluation of choroiditis with traumatic cataract of the 
left eye to 30 percent.  The appeal also arises from the June 
1998 rating decision which denied entitlement to special 
monthly compensation. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been developed. 

2. The veteran's service-connected disability, is manifested 
currently by cataract and chorioretinal scar, with deceased 
left eye visual acuity described as 20/800 near vision and 
20/400 distant vision, unimproved with correction.
 
3.  The record does not demonstrate blindness of one eye, 
having only light perception.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
choroiditis with traumatic cataract of the left eye are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 and Part 4, Codes, 6027, and 6077 
(1999). 

2.  The criteria for an award of special monthly compensation 
based on blindness of one eye, with light perception only, 
are not met. 38 U.S.C.A. §§ 1114, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.350(a)(4), 4.79 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that at the time of his physical 
examination prior to induction the veteran's distant visual 
acuity in the left eye was 20/30 corrected to 20/20.  He was 
seen for visual blurring in the left eye in January 1953.  At 
that time his uncorrected left eye visual acuity was 20/70, 
improved to 20/40-2 with correction.  The report of his May 
1953 physical examination for separation from service 
reflects distant vision in the left eye of 20/40.

On VA examination conducted in October 1953, evaluation of 
the fundus of the left eye, revealed an area of choroidal 
degeneration, temporal to the disk.  Uncorrected distant 
vision was 20/100 in the left eye, and 20/20 in the right 
eye.  The diagnosis was choroidal retinitis, chronic, with 
defective vision in the left eye.  
 
By a rating action in November 1953, service connection was 
granted for choroiditis of the left eye, evaluated as 
10 percent disabling.  

Of record is a private medical report dated in October 1969 
which indicates that uncorrected visual acuity in the left 
eye was 20/100.  

On VA examination conducted in November 1996 the veteran's 
uncorrected visual acuity at distance was 20/50 on the right 
and 20/400 on the left side.  Right eye distant vision was 
20/40 with best correction.  Near vision was 20/200 on the 
right and 20/800 on the left side.  With correction, right 
eye near vision improved to 20/25.  Examination of the 
extraocular muscles demonstrated no evidence of diplopia.  
The anterior segment examination demonstrated cataract on the 
left side.  Gonioscopy demonstrated angle recession 
inferiorly.  Intraocular pressure was 12 bilaterally.  Fundus 
examination disclosed a large chorioretinal scar in the 
papillomacular bundle area on the left side consistent with a 
history of previous injury.  The impression was: 
1. Refractive error, 2. Status post blunt injury to the left 
eye with angle recession and chorioretinal scar consistent 
with this injury, 3. Cataract, left eye consistent with 
history of injury, 4. Normal intraocular pressure, 5. 
Otherwise normal ocular examination.  

A report of contact dated in February 1997 reflects that the 
VA physician who signed the November 1996 examination report 
stated that due to cataract, the veteran had no improvement 
in left eye vision with correction.  

The report of the veteran's August 1997 VA examination 
reflects uncorrected left eye visual acuity of 20/800 for 
near vision and 20/400 for distance.  Uncorrected visual 
acuity in the right eye was 20/100 for near vision and 20/30 
for distant vision, with corrected distant vision of 20/25 on 
the right.  There was no improvement in the left eye with 
correction.  The diagnoses were 1. Refractive error, 2. 
Status post injury to the left eye with rifle butt, with 
presumed secondary cataract and chorioretinal scar, 
3. Decreased vision left eye secondary to retinal scar and 
cataract. 


Entitlement to an Increased Evaluation for Choroiditis with 
Traumatic Cataract of the Left Eye

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  Under 38 C.F.R. § 4.3 any 
reasonable doubt regarding the current level of the veteran's 
disability must be resolved in his favor.  

The veteran's service-connected disability, is manifested 
currently by cataract and chorioretinal scar, with deceased 
left eye visual acuity described as 20/800 near vision and 
20/400 distant vision, unimproved with correction.  

Pursuant to the provisions of Diagnostic Code 6027, traumatic 
cataract, preoperative, is rated on the basis of impairment 
of vision.  Under the rating criteria pertaining to 
impairment of central visual acuity, a 30 percent evaluation 
is for assignment where, as in this case, the best distant 
vision in the poorer eye is 10/200 and best corrected distant 
vision in the non service-connected, better eye is 20/25. 
38 C.F.R. § 4.84a, Code 6077.  This represents the maximum 
rating available under the schedule where the veteran's non-
service connected, right eye is rated as 20/40 or better. 38 
C.F.R. § 4.84a Diagnostic Codes 6061-6079 (1999).

Entitlement to Special Monthly Compensation for Blindness of 
One Eye

The law provides that if the veteran, as the result of 
service-connected disability, has suffered blindness of one 
eye, having only light perception, there shall be an 
additional rate of compensation therefor in an amount 
specified by Congress per month for such loss, independent of 
any other compensation. 38 U.S.C.A. § 1114(k) (West 1991); 38 
C.F.R. § 3.350(a) (1999).  Blindness of one eye, having only 
light perception, is held to exist where there is an 
inability to recognize test letters at one foot and where the 
veteran cannot count fingers, perceive objects or discern 
hand movements at 3 feet, with lesser extents of vision being 
considered of negligible utility.  38 C.F.R. §§ 3.350(a)(4), 
4.79 (1999).

The veteran contends that he is entitled to special monthly 
compensation because he reportedly is "legally blind" in 
the left eye.  The medical evidence in this case does reflect 
markedly decreased visual acuity, with best distant vision of 
10/200 in the service-connected left eye.  However, the 
medical evidence does not demonstrate the criteria for 
blindness with light perception only, as required by the 
regulatory criteria set forth above.  Accordingly, special 
monthly compensation is not warranted on the basis of the 
veteran's service-connected left eye disability.  


ORDER

A rating greater than 30 percent for choroiditis with 
traumatic cataract of the left eye is denied.  

Entitlement to special monthly compensation is denied.  



		
	G. H. SHUFELT

	Member, Board of Veterans' Appeals



 

